Exhibit 10.1.2

FIRST AMENDMENT TO THE
CARDINAL HEALTH, INC. 2011 LONG-TERM INCENTIVE PLAN


This First Amendment to the Cardinal Health, Inc. 2011 Long-Term Incentive Plan
(the “Plan”) is effective as of May 6, 2014, pursuant to resolutions of the
Human Resources and Compensation Committee of the Board of Directors of Cardinal
Health, Inc., adopted during a meeting held on May 6, 2014.


1. The first sentence of Subsection (qq) of Section 2 of the Plan is hereby
deleted in its entirety and in replacement thereof shall be the following:


““Termination of Employment” means, unless otherwise provided in an Award
Agreement, ceasing to be an Employee; provided, however, that, unless otherwise
determined by the Administrator, for purposes of this Plan an Awardee is not
deemed to have had a Termination of Employment if such Awardee continues to be
or becomes a Director.”


